Citation Nr: 0714849	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

It is observed that the veteran has numerous complications 
from his diabetes.  These include hypertensive cardiovascular 
disease, diabetic nephropathy, left and right carpal tunnel 
syndrome, right and left leg diabetic neuropathy, and 
erectile dysfunction.  These complications have been 
separately rated, such that the veteran's combined service 
connected disability evaluation is 90 percent.  However, only 
the evaluation of diabetes itself is under review.  


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin or 
the regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In this regard, it is clear from the evidence and argument 
submitted by the appellant that he has been adequately 
notified of the evidence necessary to support his claim for a 
higher initial rating.  An appellant's actual knowledge of 
what is needed to substantiate a claim renders harmless any 
error by VA in providing the required notice.  

In addition, the veteran has been afforded multiple VA 
examinations to determine the current severity of his 
diabetes mellitus and to identify any complications.  In May 
2005 the veteran indicated he had no additional evidence to 
submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Laws and Regulations.  Disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from service-connected disability.  
They are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 20 percent rating for diabetes mellitus is assigned where 
there is a requirement for insulin, restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
for diabetes mellitus is assigned where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  


Analysis.  The veteran is seeking a higher evaluation than 20 
percent for his diabetes mellitus.  As indicated in the 
Introduction, service connection has been granted for 
hypertensive cardiovascular disease associated with diabetes 
mellitus, rated as 60 percent disabling; diabetic 
nephropathy, rated as 30 percent disabling; and diabetic 
neuropathy of the left and right lower extremities, each 
rated as 20 percent disabling, and bilateral carpal tunnel 
syndrome due to diabetes mellitus, rated as 30 percent 
disabling for the major upper extremity, and 20 percent 
disabling for the minor upper extremity, and erectile 
dysfunction, rated as noncompensably disabling.  A separated 
20 percent rating was assigned for diabetes mellitus.  The 
only issue on appeal is the evaluation assigned under 
38 C.F.R. § 4.120, Diagnostic Code 7913 (2006).  The veteran 
has not perfected an appeal of the evaluations assigned to 
his service-connected complications of diabetes mellitus.  As 
the complications have been separately evaluated and the 
veteran's diabetes mellitus is not rated as 100 percent 
disabling, the ratings of his complications are not 
inextricably intertwined with the rating for diabetes under 
38 C.F.R. § 4.120, Diagnostic Code 7913, See Note (1).  

In February 2003 the VA examiner specifically noted there was 
no history of restriction of activities.  The veteran's 
diabetic care consisted of glyburide.  A subsequent VA 
examination in September 2004 also noted there had been no 
restriction of activity and treatment consisted of glyburide.  
A review of the veteran's VA outpatient treatment records 
does not reveal any restriction of activities or prescription 
for insulin.  

A higher initial rating of 40 percent requires insulin, 
restricted diet and regulation of activities.  In view of the 
foregoing, the criteria for a higher rating have not been 
met.  






ORDER

A rating in excess of 20 percent, for diabetes mellitus is 
denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


